UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
                                                                 :
MSC MEDITERRANEAN SHIPPING COMPANY
                                                                 :
S.A.,
                                                                 :   18-CV-10788 (RA)
                                      Plaintiff,                 :
                                                                 :       ORDER
                     -against-                                   :
                                                                 :
AIRLIFT MARINE SERVICES PVT LTD., et al.,                        :
                                                                 :
                                      Defendants.                :
-------------------------------------------------------------x

         ONA T. WANG, United States Magistrate Judge:

         The Court is in receipt of the parties’ joint status letter. Because the parties do not agree

that another settlement conference would be productive, the Court will not schedule another

settlement conference at this time. The parties are encouraged to jointly request a settlement

conference at a later time if/when they believe one would be helpful.




         SO ORDERED.



                                                                         s/ Ona T. Wang
Dated: December 11, 2019                                                            Ona T. Wang
       New York, New York                                                  United States Magistrate Judge
